             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ERIC HARTWELL,                               )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )          NO. CIV-19-0650-HE
                                             )
WARDEN, FEDERAL TRANSFER                     )
CENTER, et al.,                              )
                                             )
                    Defendants.              )

                                        ORDER

       Plaintiff Eric Hartwell, a federal inmate appearing pro se and in forma pauperis,

filed a Bivens complaint alleging violations of his constitutional rights. Pursuant to 28

U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Shon T. Erwin

for initial proceedings. After conducting an initial review of the complaint pursuant to 28

U.S.C. § § 1915A and 1915(e)(2)(B), Judge Erwin has issued a Report and

Recommendation recommending that this action be dismissed. After first objecting to the

Report, plaintiff has now filed a motion to withdraw his complaint.

       Accordingly, Plaintiff’s Motion to Withdraw Civil Rights Complaint [Doc. # 16] is

GRANTED. This action is dismissed without prejudice.

      IT IS SO ORDERED.

      Dated this 30th day of September, 2019.
